 Case 3:19-cv-01151-N-BK Document 24 Filed 07/23/19                   Page 1 of 3 PageID 384



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RYAN GALLAGHER,                                   §
ALSO KNOWN AS                                     §
REV. RYAN "SASHA" GALLAGHER,                      §
               PLAINTIFF,                         §
                                                  §
V.                                                §    CIVIL CASE NO. 3:19-CV-1151-N-BK
                                                  §
THE BITCOIN FOUNDATION, ET AL.,                   §
               DEFENDANTS.                        §

                                              ORDER

       Before the Court is Plaintiff’s July 11, 2019 Motion to Vacate the order of acceptance and

the judgment filed in this case. Doc. 23. The motion is DENIED.

                                                  I.

       On June 28, 2019, the Court accepted the Findings, Conclusions and Recommendation of

the United States Magistrate Judge and entered judgment dismissing this case with prejudice as

frivolous and malicious. Doc. 18; Doc. 19. The Court also barred Plaintiff from filing future

actions in forma pauperis and warned him that further persistent, unwarranted filings in this and

other cases may result in the loss of electronic filing privileges.

       Plaintiff now moves to vacate the order of acceptance and judgment. He avers in toto as

follows:

       I request that Judge Godbey Vacate all decisions based on a misformulated
       Prejudice of me being a Drug Addict, or Mentally Deficient, any Judgements
       made on such Prejudice will be Prosecuted against to the fullest extent possible.

       I have done research on Judge Godbey, and am well aware of what kind of
       Defendants are usually in front of him in a Court Room. My Cases were given to

                                                   1
 Case 3:19-cv-01151-N-BK Document 24 Filed 07/23/19                     Page 2 of 3 PageID 385


         him, and he made assumptions about me that caused him to conclude that he did
         not even need to send me Questionnaires.

         I ask Judge Godbey to do the right thing and Vacate all Decisions made under
         such Prejudice.

Doc. 23.

                                                  II.

         First, Plaintiff’s motion to vacate is not signed as required by FED. R. CIV. P. 11(a).

Second, even liberally construed as a motion to alter or amend judgment under Fed. R. Civ. P.

59(e), Plaintiff plainly fails to meet the Rule 59(e) standard. See Mangieri v. Clifton, 29 F.3d

1012, 1015 n. 5 (5th Cir.1994) (“A motion for reconsideration is ‘deemed to arise under Rule 59

if filed within Rule 59’s ten-day [presently 28-day] time limit’ regardless of the label applied to

the motion.”).

         Reconsideration of a judgment under Rule 59(e) is “an extraordinary remedy that should

be used sparingly.” Edionwe v. Bailey, 860 F.3d 287, 294-95 (5th Cir. 2017) (quotations and

quoted case omitted). A Rule 59(e) motion serves the very narrow purpose of correcting

manifest errors of law or fact or presenting newly discovered evidence. Id. at 294. As such it “is

not the proper vehicle for rehashing evidence, legal theories, or arguments that could have been

offered or raised before the entry of judgment.” Id. Moreover, it is within the court’s discretion

to reopen a case under Rule 59(e). Weber v. Roadway Exp., Inc., 199 F.3d 270, 276 (5th Cir.

2000).

         Plaintiff does no show a manifest error of fact or law or present newly discovered

evidence. Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). Additionally, his

assertions of supposed bias and prejudice are self-serving and wholly unsubstantiated.



                                                   2
Case 3:19-cv-01151-N-BK Document 24 Filed 07/23/19             Page 3 of 3 PageID 386


    Accordingly, Plaintiff’s Motion to Vacate, construed as a Rule 59(e) motion, is DENIED.

    SO ORDERED this 23rd day of July, 2019.




                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE




                                           3
